Broyles, C. J.
1. In view of the amount of the verdict returned ($5,000) and the other facts of the case, it was reversible error for the court, in charging upon the measure of damages for the homicide, to fail to call the attention of the jury to the fact that in the decedent’s declining years his capacity to labor at his calling, and his ability to earn money, might have decreased, and that they should consider this fact in fixing the amount of damages. Western & Atlantic R. Co. v. Roberts, 144 Ga. 250 (8) (86 S. E. 933), and cit.
2. Hone of the remaining special grounds of the motion for a new trial shows material error.
3. As there must be another trial of the case, the sufficiency of the evidence to support the verdict is not passed upon.

Judgment reversed.


Luke and Bloodworth, JJ., concur.

S. D. Smith, Shattuck & Shattuck, for plaintiff in error.
Rosser & Shaw, contra.